                             Case 1:19-cr-00389-UNA Document 44 Filed 10/04/19 Page 1 of 1
AO S3 (12/85) Summons in a Criminal Case




                                           UNITED STATES DISTRICT COURT ^ ^ ; ^ , ,
                                           NORTHERN DISTRICT OF GEORGIA UK I b i N A


  UNITED STATES OF AMERICA, SUMMONS IN A CRIMINAL CASE

                vs.


  JUAN RAMIREZ-72657019 CASE NO. L19CR-389 ^-^
  a/k/a Juan Ramierez-Sanchez
  a/k/a Mene



             YOU ARE HEREBY SUMMONED to appear before the United States District Court at the place,
date and time set forth below.


PLACE: U.S. Courthouse
                           Richard B. Russell Building
                           18th Floor, Room 1810
                           75 Spring Street, S.W.
                           Atlanta, Georgia 30303-3361


BEFORE: Honorable CATHERINE M. SALINAS
           United States Magistrate Judge

DATE AND OCTOBER 11, 2019
TIME: 11:OOA.M.




To answer a(n)

       Indictment I—I Information I—I Complaint I_I Violation Notice I—I Probation Violation Petition


Charging you with a violation of Title 21, United States Code, Section(s) 841(a)(l)

Brief description of the offense: POSSESSION W/I TO DISTRIBUTE CONTROLLED SUBSTANCES
AUSA: Scott McAfee

Counsel for Defendant: FDP


PLEASE CONTACT PRETMAL SERVICES IMMEDIATELY UPON RECEIPT OF THIS SUMMONS.
OFFICE HOURS ARE FROM 8:30 AM TO 5:00 PM, MONDAY THROUGH FRIDAY.
TELEPHONE (404) 215-1900.

October 4,2019
                                                                  JAMES N. HATTEN
                                                                  CLERK OF COURT

                                                                                   ;
                                                            By:
                                                                  Deputy lp;lerk
                                                                     ~'<:/
